Citation Nr: 1024652	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  The RO, in pertinent part, denied entitlement 
to service connection for major depressive disorder, chronic 
bronchitis, peripheral neuropathy of the bilateral feet, and 
bilateral nuclear cataracts.  The Veteran also appealed an August 
2008 rating decision, which denied entitlement to service 
connection for hypertension.  

During the pendency of the appeal, in an August 2009 rating 
decision, service connection was awarded for bilateral 
pseudophakia (claimed as a bilateral eye condition, removal and 
replacement of lens), and peripheral neuropathy of the left and 
right foot.  As such, there no longer remain claims in 
controversy.  

In order to afford the Veteran the broadest scope of review, the 
issues on appeal have been recharacterized as they appear on the 
cover page of the instant decision. 

The Veteran withdrew his request for a hearing before the Board 
in September 2009.  38 C.F.R. § 20.704(e).  Thus, there are no 
outstanding hearing requests of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran maintains that he is entitled to service connection 
for depression, bronchitis, and hypertension.  Specifically, he 
asserts the claimed depression is secondary to the service 
connected non-Hodgkin's Lymphoma.  He additionally asserts having 
chronic bronchitis as the result of Agent Orange exposure during 
service.  He claims that his hypertension is the result of Agent 
Orange exposure and/or proximately due to, the result of, or 
aggravated by his service-connected diabetes mellitus Type II.  

A determination has been made that additional evidentiary 
development is necessary in this case.  Accordingly, further 
appellate consideration will be deferred and this case remanded 
for action as described hereinbelow.  

In an April 2007 VA Form 21-4138, Statement in Support of Claim, 
he indicated that he sought treatment at the VA Medical Centers 
(VAMC) in Martinez, California, and Dallas, Texas, as well as the 
Harris Methodist Hospital in Fort Worth, Texas.  In a separate VA 
Form 21-4138 dated in April 2007, the Veteran indicated that he 
additionally treated at the VAMC in the San Francisco Bay Area. 

In November 2007, the RO received notice that a search for 
records for "Budde" at the Martinez VAMC resulted in a negative 
response.  

In the December 2007 rating decision, the RO indicated that a 
review completed in October 2007 of "online treatment" for 
North Texas Dallas VAMC and San Francisco VAMC found no record 
for the Veteran (Budde).  

In an April 2008 statement, the Veteran indicated that, when he 
lived in Texas, his name was "Pamela Jo" and thus, treatment 
records would have been under this name.  It also appears from 
the record, that the Veteran may have sought treatment under that 
name while in California; however, no further requests were made 
to these VA medical facilities.  Such must be accomplished upon 
Remand.  38 C.F.R. § 3.159(c)(2).  

The Board additionally notes the Veteran maintained in various 
statements that he continued to seek treatment from the 
Minneapolis VAMC.  In a May 2009 letter from Dr. LMB, the VA 
physician indicated the Veteran had sought treatment for the last 
two years from her; however, the last VA outpatient treatment 
records contained in the claims folder are dated in October 2008.  
The ongoing VA medical records pertinent to the issues should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).  

Additionally, as there are no records from Harris Methodist 
Hospital in the claims folder, a Remand is necessary in order to 
obtain treatment records of the Veteran from this private 
provider.  38 C.F.R. § 3.159(c)(1).  The RO is instructed in the 
paragraphs below to ensure a request is made under both of the 
Veteran's names (Budde/Pamela).  

Finally, further VA examination and addendum medical opinion is 
necessary prior to further appellate consideration of the claims.  
38 C.F.R. § 3.159(c)(4).  The applicable law requires VA to deem 
an examination necessary to adjudicate a claim for service 
connection when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; the information or evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In the instant case, the Veteran's claim for hypertension was 
denied in part, as there was no evidence that diabetes mellitus 
pre-dated hypertension and thus, could not have been aggravated 
thereby.  See VA examination dated in May 2009.  

However, Dr. LMB, the Veteran's VA physician, indicated that the 
Veteran probably had diabetes since before coming to VA for 
health care.  She additionally noted it was not known how long 
before then the Veteran might have had diabetes.  

In light of the missing records, and as it is pertinent that each 
claim be viewed in relation to it's history, an addendum opinion 
must be sought once the records have been associated with the 
claims folder.  Id; see also 38 C.F.R. § 4.1.  

Additionally, a VA addendum opinion is necessary with regard to 
the claim for a respiratory disorder.  The Board notes the May 
2009 VA examiner indicated that mild restrictive lung disease was 
not likely related to diabetes; however, no opinion was rendered 
as to whether it was related to an incident of service, to 
include herbicide exposure conceded by the RO.  Thus, the report 
is inadequate as a basis for the required consideration of 
service connection, and a supplementary report must be arranged.  
See 38 C.F.R. § 4.70.  

With regard to the claim for an acquired psychiatric disorder, an 
addendum opinion is also necessary.  

The Board notes the July 2008 VA examiner opined in part that the 
Veteran's depressive disorder was related to his health issues 
and if, hypertension, bronchitis, and neuropathy of the feet were 
service connected, then depression would be secondary to the 
service-connected disabilities.  

No comments were made as to whether depression would be secondary 
to only of those disabilities or if the opinion was based on the 
overall health picture.  At this juncture, service connection has 
been awarded for neuropathy of the feet; however, the claims for 
hypertension and bronchitis remain pending.  In light of the 
missing records and the inadequate opinion, a supplementary 
report must also be arranged for this claim.  38 C.F.R. §§ 3.159, 
4.1, 4.70. 
  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the Veteran 
with notice that meets the requirements of 
the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all healthcare providers, VA and 
non-VA, inpatient and outpatient, who have 
treated him for the claimed conditions 
since his discharge from service.  He 
should be requested to complete and return 
the appropriate release forms so that VA 
can obtain any identified evidence.  All 
identified private treatment records should 
be requested directly from the healthcare 
providers, to include at least one follow-
up request.  Any VA outpatient treatment 
records should be obtained directly from 
the pertinent VA Medical Center.  
Specifically, the RO must request records 
from the following: (a) VAMC in Martinez, 
California, under the name of "Pamela Jo;" 
(b) VAMC in Dallas, Texas, under the names 
of "Budde" and "Pamela Jo;" (c) VAMC in 
San Francisco, California, under the names 
of "Budde" and "Pamela Jo;" (d) VAMC in 
Minnesota under the name of "Budde" dated 
from October 2008 to the present; and (e) 
Harris Methodist Hospital in Fort Worth, 
Texas, under the names of "Budd" and 
"Pamela Jo."  All requests for records and 
their responses should be clearly 
delineated in the claims folder.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the Veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  
38 U.S.C.A. § 5103A(b)(2).  

4.  Once the development above has been 
completed, the RO should arrange for the 
necessary VA addendum opinions to determine 
the etiology of the claimed disorders 
currently shown.  The examiner must review 
the entire claims file in conjunction with 
the examination.  Such review must be noted 
in the examination report.  If the May 2009 
and July 2008 VA examiners are unavailable 
to provide the requested opinions, the 
Veteran should be scheduled for the 
appropriate examinations and all studies or 
tests deemed necessary should be conducted.  

Hypertension: Following review of the 
claims file and examination of the Veteran, 
the May 2009 examiner, if available, should 
indicate whether it is at least as likely 
as not that such disorder is related to the 
Veteran's period of service, including 
herbicide exposure.  The examiner should 
indicate whether hypertension is 
proximately due to, the result of, or 
aggravated by the service connected 
diabetes mellitus type II.  The term, "as 
likely as not," does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as it 
is to find against it.  The examiner also 
should provide complete rationale for all 
conclusions reached.  

Depression: Following review of the claims 
file and examination of the Veteran, the 
July 2008 examiner, if available, should 
indicate whether it is at least as likely 
as not that such disorder is related to the 
Veteran's period of service, including 
herbicide exposure.  The examiner should 
indicate whether depression is proximately 
due to, the result of, or aggravated by a 
service connected disability, to include, 
but not limited to, non-Hodgkins Lymphoma 
and peripheral neuropathy of the feet.  

The term, "as likely as not," does not mean 
"within the realm of medical possibility," 
but rather that the evidence of record is 
so evenly divided that, in the examiner's 
expert opinion, it is as medically sound to 
find in favor of the examiner's conclusion 
as it is to find against it.  The examiner 
also should provide complete rationale for 
all conclusions reached.

Respiratory Disorder: Following review of 
the claims file and examination of the 
Veteran, the July 2008 examiner, if 
available, should indicate whether it is at 
least as likely as not that such disorder 
is related to the Veteran's period of 
service, including herbicide exposure.  The 
examiner should indicate whether a 
respiratory disorder, including, but not 
limited to chronic bronchitis and mild 
restrictive lung disease, is proximately 
due to, the result of, or aggravated by a 
service connected disability.  

The term, "as likely as not," does not mean 
"within the realm of medical possibility," 
but rather that the evidence of record is 
so evenly divided that, in the examiner's 
expert opinion, it is as medically sound to 
find in favor of the examiner's conclusion 
as it is to find against it.  The examiner 
also should provide complete rationale for 
all conclusions reached.  
5.  If scheduled for VA physical 
examination, the Veteran must be given 
adequate notice of the date and place of 
any requested examination.  If an 
examination is not accomplished because the 
Veteran fails to report for examination, a 
copy of all notifications, including the 
address where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claims.  38 C.F.R. 
§ 3.655.  

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative with an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and bases 
for all determinations and afford them an 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  





